Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 17-20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of interchanging a deployed re-coater blade, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/20/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C § 112(f) :
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. The generic placeholder and functional language outlined for each limitation below are denoted by a bold generic placeholder and underlined functional language. The limitations and corresponding structure in the specification are as follows:  
For the purpose of examination, the limitation “manipulator operably associated with the magazine" in Claim 1 Line(s) 4 will be read as "a robot with an end effector coupled to a robotic arm” as is supported by the specification (Paragraph(s) 0045).  Likewise, the word “manipulator” in Claim 8 Line(s) 2, Claim 10 Line(s) 5, and Claim 11 Line(s) 3 will be treated similarly.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-16 is/are rejected under 35 U.S.C § 102(a)(1)  as being anticipated by SPEARS (US-20180236549-A1; of record), hereafter referred to as SPEARS.
Regarding Claim 1, SPEARS teaches a blade changer (see recoater 500, Figure(s) 5 and Paragraph(s) 0027) comprising:
a housing with a port (see the housing 501 with arm apertures 506A-C, Figure(s) 6 and Paragraph(s) 0027);
a magazine (see the magazine comprising arm recoater arms 502A-C, apertures 505A-C, locking blocks 504A-C, and recoater blades 503A-C, Figure(s) 5 and Paragraph(s) 0027, and see where the recoater arms are controlled by a blade control device such as a servo, screw motor, solenoid, pneumatic system, or hydraulic system, Paragraph(s) 0030) supported within the housing (see housing 501, Figure(s) 5 and Paragraph(s) 0027); and
a manipulator operably associated with the magazine (see the magazine comprising arm recoater arms 502A-C, apertures 505A-C, locking blocks 504A-C, and recoater blades 503A-C, Figure(s) 5 and Paragraph(s) 0027) and having a reach extending beyond the port to interchange re-coater blades between the magazine (see where the recoater arms, recoater blade, and a blade control device moves the recoater blades into a raised position and a lowered position, Paragraph(s) 0030; and see where the recoater blades 503A-C are in the housing 501 and move through the aperture 506A-C, Figure(s) 5 and Paragraph(s) 0027) and an additive manufacturing system coupled to the port (see where the recoater 500 is used in additive manufacturing methods and machines and where the recoater 500 is used instead of conventional recoaters 116, 202, and 302, Paragraph(s) 0027 and Figure(s) 1-5). 
Regarding Claim 2, SPEARS teaches the blade changer,
wherein the magazine (see the magazine comprising arm recoater arms 502A-C, apertures 505A-C, locking blocks 504A-C, and recoater blades 503A-C, Figure(s) 5 and Paragraph(s) 0027) includes a plurality of blade supports fixed to the magazine (recoater arms 502A-C, Figure(s) 5 and Paragraph(s) 0027). 	
Regarding Claim 3, SPEARS teaches the blade changer,
further comprising a plurality of re-coater blades supported by the magazine (see where the recoater blades 503A-C are supported by the recoater arms 502A-C, Figure(s) 5 and Paragraph(s) 0027). 
Regarding Claim 4, SPEARS teaches the blade changer,
wherein the plurality of re-coater blades includes a re-coater blade of a first type and a re-coater blade of a second type (see where recoater blades can comprise different materials depending on the material used in the build, abstract and Paragraph(s) 0011),
wherein the second type is different than the first type (see where the recoater blade material is describe as different, Paragraph(s) 0011-0012). 
Regarding Claim 5, SPEARS teaches the blade changer,
wherein at least one of the re-coater blades is worn or damaged (see where when the recoater blade is damaged, a new one can be readily swapped in, abstract and Paragraph(s) 0029). 
Regarding Claim 6, SPEARS teaches the blade changer,
wherein the magazine (see the magazine comprising arm recoater arms 502A-C, apertures 505A-C, locking blocks 504A-C, and recoater blades 503A-C, Figure(s) 5 and Paragraph(s) 0027) has a drum (see where the recoater 700 includes rotary drums that allow movement of a surface sheet 701 and support recoater blades 703A-J, Figure(s) 7 and Paragraph(s) 0032),
wherein the drum supports the plurality of re-coater blades (see where the recoater 700 support recoater blades 703A-J, Figure(s) 7 and Paragraph(s) 0032). 
Regarding Claim 8, SPEARS teaches the blade changer,
wherein the manipulator is arranged within the housing (see the magazine comprising arm recoater arms 502A-C, apertures 505A-C, locking blocks 504A-C, and recoater blades 503A-C, Figure(s) 5 and Paragraph(s) 0027, and see where the recoater arms are controlled by a blade control device such as a servo, screw motor, solenoid, pneumatic system, or hydraulic system, Paragraph(s) 0030, and see where they each are contained in housing 501, Figure(s) Paragraph(s) 0027). 
Regarding Claim 9, SPEARS teaches the blade changer,
further comprising a controller operably connected to the blade changer (see where the camera may transmit data to the structure to a computer, and the computer can be configured to control a blade control device, Paragraph(s) 0011)
retrieve a deployed re-coater blade from a blade seat of a re-coater (see where the computer selects an undamaged recoater blade, Paragraph(s) 0011);
stage the deployed re-coater blade in the magazine (see where the computer moves the undamaged recoater blade into a lowered position to be used, Paragraph(s) 0011);
select a staged re-coater blade from the magazine (see where the computer selects an undamaged blade or a blade of a different material, Paragraph(s) 0011); and
deploy the staged re-coater blade to the blade seat of the re-coater (see where the computer moves the recoater blade into a position to be used, Paragraph(s) 0011). 
Regarding Claim 10, SPEARS teaches an additive manufacturing system,
comprising:
a build chamber having an interior (see where the walls of apparatus 100 on either side of build plate 114 meet to form a chamber with an interior, Figure(s) 1-3 and Paragraph(s) 0027) and a pass-through (see the recoater direction 134, Figure(s) 1-3 and Paragraph(s) 0023);
a blade changer (see the magazine comprising arm recoater arms 502A-C, apertures 505A-C, locking blocks 504A-C, and recoater blades 503A-C, Figure(s) 5 and Paragraph(s) 0027),
wherein the housing is coupled to the build chamber such that the pass-through is in communication with the port (see where the recoater 116 is coupled to the apparatus 100, Figure(s) 1-3 and Paragraph(s) 0027, and see where the recoater 116, 202, and 302 of traditional apparatuses are replaced with the invention’s recoaters 500 or 700, Figure(s) 1-7C and Paragraph(s) 0027); and
a re-coater arranged within the housing (see recoater 116, 202, 302, 500, or 700 contains recoater blades, Figure(s) 1-7C)
wherein the reach of the manipulator extends between the magazine (see where the recoater arms, recoater blade, and a blade control device moves the recoater blades into a raised position and a lowered position, Paragraph(s) 0030; and see where the recoater blades 503A-C are in the housing 501 and move through the aperture 506A-C, Figure(s) 5 and Paragraph(s) 0027) and the re-coater for interchange of a re-coater blade carried by the re-coater and a re-coater blade supported by the magazine (see the magazine comprising arm recoater arms 502A-C, apertures 505A-C, locking blocks 504A-C, and recoater blades 503A-C, Figure(s) 5 and Paragraph(s) 0027). 
Regarding Claim 11, SPEARS teaches the additive manufacturing system of Claim 10,
wherein the magazine (see the magazine comprising arm recoater arms 502A-C, apertures 505A-C, locking blocks 504A-C, and recoater blades 503A-C, Figure(s) 5 and Paragraph(s) 0027) includes a plurality of blade supports fixed to the magazine, and
wherein the manipulator is arranged within the housing (see the magazine comprising arm recoater arms 502A-C, apertures 505A-C, locking blocks 504A-C, and recoater blades 503A-C, Figure(s) 5 and Paragraph(s) 0027) and having a reach extending beyond the port to interchange re-coater blades between the magazine (see where the recoater arms, recoater blade, and a blade control device moves the recoater blades into a raised position and a lowered position, Paragraph(s) 0030; and see where the recoater blades 503A-C are in the housing 501 and move through the aperture 506A-C, Figure(s) 5 and Paragraph(s) 0027). 
Regarding Claim 12, SPEARS teaches the additive manufacturing system,
further comprising an energy source with an emitter and a scanner (see where the powder is melted or sintered by the laser 120 and galvo scanner 132, Paragraph(s) 0023),
the energy source coupled to the scanner (see where the energy source such as a laser 120 is controlled by the galvo scanner 132, Paragraph(s) 0023,
the scanner coupled to an interior of the build chamber. 
Regarding Claim 13, SPEARS teaches the additive manufacturing system,
further comprising:
a build platform (see build plate 114, Figure(s) 1-3 and Paragraph(s) 0023) arranged within the interior of the build chamber (see the walls of apparatus 100 that are on either side of the build plate 114, Figure(s) 1-3 and Paragraph(s) 0004 and 0023); and
an article having a plurality of layers formed from interfused powder (see part 122, Figure(s) 1-3 and Paragraph(s) 0004 and 0023),
the article supported by the build platform (see where part 122 is on build plate 114, Figure(s) 1-3 and Paragraph(s) 0004 and 0012). 
Regarding Claim 14, SPEARS teaches the additive manufacturing system,
further comprising a shutter disposed within the pass-through (see where the recoater 116 goes through the recoater direction 134, Figure(s) 1-7C and Paragraph(s) 0023; and see where the side of the recoater blade closes the apertures, Figure(s) 5). 
Regarding Claim 15, SPEARS teaches the additive manufacturing system,
wherein the shutter has an open position and a closed position (see where the recoater 116 goes through the recoater direction 134, Figure(s) 1-7C and Paragraph(s) 0023; and see where the side of the recoater blade closes the apertures, Figure(s) 5, and see where the apertures are open when there is not a recoater blade going therethrough, Figure(s) 5),
the interior of the build chamber in communication with the housing in the open position (see where the recoater blade is not in the aperature and the interior of the build chamber is in communication with the interior of the walls around the build plate 114, Figure(s) 5)
the interior of the build chamber separated from the housing in the closed position (see where the housing for the recoater blade is closed off when the recoater blade is deployed, Figure(s) 4). 
Regarding Claim 16, SPEARS teaches the additive manufacturing system,
wherein the interior of the build chamber has a chamber inert atmosphere (see where the automatic switching of recoater blades is advantages for maintaining  reduced oxygen exposure, Paragraph(s) 0027; see where the oxygen exposure is reduced because there is no need to shut down and open the machine, Paragraph(s) 0032),
wherein the housing contains a changer inert atmosphere (see where the recoaters 116, 202, 302, 500, and 700 have apertures that are open to the interior of the apparatus 100, Figure(s) 1-7A and Paragraph(s) 0032),
wherein the system further comprises a wear sensor in communication with the re-coater for monitoring wear or damage of the re-coater blade (see where a camera monitors the damage of the recoater blade, Paragraph(s) 0011; and see where the camera relays that information to the blade control device to select a new recoater blade, Paragraph(s) 0011). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C § 103 as being unpatentable over SPEARS, in view of SHEN (CN-111267344-A), hereafter referred to as SHEN. 
Regarding Claim 7, SPEARS teaches the blade changer,
the magazine (see the magazine comprising arm recoater arms 502A-C, apertures 505A-C, locking blocks 504A-C, and recoater blades 503A-C, Figure(s) 5 and Paragraph(s) 0027) 
the plurality of blades (recoater blades 503A-C, Figure(s) 5) 
However, SPEARS does not teach the following limitations:
the magazine includes a chain-turret,
wherein the chain-turret supports the plurality of re-coater blades. 
SHEN teaches the magazine for doctor blades includes a chain turret (see where the scaper driving mechanism is a sprocket drive mechanism, Paragraph(s) 0013). The examiner considers that if the recoater blades of SPEARS were driven by the scraper driving mechanism with sprocket drive mechanism, the limitation “wherein the chain-turret supports the plurality of re-coater blades” would be met.
SPEARS and SHEN are analogous in the field of motor driven doctor blades. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify SPEARS'(s) blade control device with SHEN'(s) sprocket drive mechanism, because this is an additional driving means that is well known in the art (see Paragraph(s) 0013). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666. The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                    
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743